Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1, 43-45, 47-48, 50, 55, 62-63, 87-88, 101, and 113-119 were pending.  Claims 2-42, 46, 49, 51-86, 89-100, 102-112, 115-116, and 118-119 are cancelled.  Amendments to claims 1, 43, 47-48, 50, 87-88, 113-114, and 117 are acknowledged and entered.  New claims 120-121 are acknowledged and entered.  

Election/Restrictions
Applicant’s election of Group I and VZV gE sequences SEQ ID NOs: 85, 38, 61, 65, 69, 73, 77, 81, and 89 in the reply filed on 01/22/2019 is acknowledged. However, applicant was instructed to elect a maximum of ten (10) sequences and their associated polynucleotide sequences (and truncations thereof) for the initial examination on the merits.  The elected sequences all appear to be peptide sequences, and did not include their associated nucleotide sequences (e.g. SEQ ID NO:69 is the peptide sequence encoded from the nucleotide sequence of SEQ ID NO:70).  Therefore, the first 5 listed sequences and their associated nucleotide sequences will be examined on their merits, encompassing SEQ ID NOs: 85-86, 38-39, 61-62, 65-66 and 69-70.  The sequences elected all appear to comprise a Y569A mutation and comprise the anchor domain (ER retention domain).
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) as per the reply filed on 01/22/2019.
Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, 117, and 120-121 will be examined on their merits.

SEQ ID NOs: 38, 61, 65, 69, 85 
SEQ ID NO: 38:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 61:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 65: MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 69:  MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK

SEQ ID NO: 85:
MGTVNKPVVGVLMGFGIITGTLRITNPVRASVLRYDDFHIDEDKLDTNSVYEPYYHSDHAESSWVNRGESSRKAYDHNSPYIWPRNDYDGFLENAHEHHGVYNQGRGIDSGERLMQPTQMSAQEDLGDDTGIHVIPTLNGDDRHKIVNVDQRQYGDVFKGDLNPKPQGQRLIEVSVEENHPFTLRAPIQRIYGVRYTETWSFLPSLTCTGDAAPAIQHICLKHTTCFQDVVVDVDCAENTKEDQLAEISYRFQGKKEADQPWIVVNTSTLFDELELDPPEIEPGVLKVLRTEKQYLGVYIWNMRGSDGTSTYATFLVTWKGDEKTRNPTPAVTPQPRGAEFHMWNYHSHVFSVGDTFSLAMHLQYKIHEAPFDLLLEWLYVPIDPTCQPMRLYSTCLYHPNAPQCLSHMNSGCTFTSPHLAQRVASTVYQNCEHADNYTAYCLGISHMEPSFGLILHDGGTTLKFVDTPESLSGLYVFVVYFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAAWTGGLAAVVLLCLVIFLICTAKRMRVKAARVDK



Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 03/14/2022 regarding the previous Office action dated 09/13/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
(Rejection withdrawn.)  The rejection of Claims 1, 43-45, 47-48, 50, 55, 87-88, 101, 110, and 113 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under scope of enablement is withdrawn in light of the amendments to the claims and applicant arguments. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action. 
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Heineman et. al. (US20180008700A1, Priority 12/18/2014).  Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. No. 10,709,779 in view of Heineman (supra). Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14, 29, 37-39, 41, 43-44 of copending Application No. 16/036,318 in view of Heineman (supra). Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.  This is a provisional nonstatutory double patenting rejection.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Heineman.  Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.  This is a provisional nonstatutory double patenting rejection.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11,045,540 in view of Benenato  (US 9,868,692, Priority 09/17/2015; hereafter “Benenato”.)  Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.  

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 43-45, 47-48, 50, 87-88, 101, 113-114, and 117 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-21, 51-52, 54, 60, and 62-66 of copending Application No. 17/245,973 in view of Benenato  (US 9,868,692, Priority 09/17/2015; hereafter “Benenato”.)  Note the rejection is withdrawn with respect to cancelled claims 55, 110, 115-116, and 118-119 and extended to include new claim 120-121.  The rationale behind this rejection was provided for in a previous Office action, and will not be repeated herein.  


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648